 



Exhibit 10.2

DIRECTOR NAME:   EXERCISE PRICE:

NUMBER OF SHARES:

YARDVILLE NATIONAL BANCORP
STOCK OPTION AGREEMENT

     Yardville National Bancorp, a New Jersey corporation (the “Company”),
this           day of          ,          , (the “Option Date”), pursuant to its
2003 Stock Option Plan for Non-Employee Directors (the “Plan”) hereby grants to
(the “Director”), an option to purchase shares of the Common Stock (“Common
Stock”), no par value, of the Company in the amount and on the terms and
conditions hereinafter set forth.



1.   Incorporation of Plan by Reference. The provisions of the Plan, a copy of
which is being furnished herewith to the Director, are incorporated by reference
herein and shall govern as to all matters not expressly provided for in this
Agreement. Terms not defined herein have the meanings set forth in the Plan. In
the event of any conflict between the terms of this Agreement and the Plan, the
terms of the Plan shall govern.   2.   Grant of Option. The Company hereby
grants to the Director an option (the “Option”) to purchase all or part of an
aggregate of shares of Common Stock on the terms and conditions herein set
forth.   3.   Purchase Price. per share subject to adjustment as provided The
purchase price            in Section 6 below and subject to the terms of the
Common Stock            and conditions of the Plan. subject to the Option shall
be $   4.   Terms of Option.

(a) Vesting. This Option shall not be exercisable until the dates shown below
except that all options shall vest in the event of any proposed sale or
conveyance or any proposed or effected change in control of the Company (as set
forth in Section 8(b)(iii) of the Plan):

Page 1 of 4



--------------------------------------------------------------------------------



 



             
 
  Number of Shares
As To Which Option
May Be Exercised   First Date On
Which Option
May Be Exercised   Last Date On Which
Such Portion May Be
Exercised

Any portion of the Option not exercised by its Last Date shall lapse at the
close of business on that date and be null and void thereafter.



  (b)   Final Termination. Notwithstanding anything to the contrary set forth in
Section 4 (a). The Option shall no longer be exercisable five years from the
date hereof or such shorter time as is prescribed in the Plan or in this
Agreement.     (c)   Restrictions. This Option is subject to all the terms and
conditions set forth in the Plan including, but not limited to, the following:



  (i)   This Option is not transferable, as provided in Section 8 (d) of the
Plan;     (ii)   This Option lapses one year after the termination, for any
reason, whatsoever (other than disability or death), of Director’s employment
with the Company, as provided in Section 8 (e) of the Plan; and     (iii)   This
Option may be exercised by the Director, or his legal representative for a
period of twelve months after the Director becomes disabled or after the death
of the Director, as provided in Section 8 (f) and (j) of the Plan.



  (d)   Exercise. This Option shall be exercised by notice to the Company
accompanied by full payment in cash (or             shares of Common Stock of
the Company), as set forth in Section 8 (c) of the Plan.     (e)   Securities
Law Restrictions. The Company is under no obligation to file a registration
statement under the Securities Act of 1933 with respect to the

Page 2 of 4



--------------------------------------------------------------------------------



 



      Common Stock issued upon exercise of the Option. As provided by Section 14
(b) of the Plan, unless a registration statement under the Act has been filed
and remains effective with respect to the Common Stock, the Company shall
require that the offer and sale of such shares be exempt from the registration
provisions of the Act. As a condition of such exemptions, the Company shall
require a representation and undertaking, in form and substance satisfactory to
the Company Stock, for his own account for investment and not with a view to the
distribution or resale thereof and should otherwise require such representations
and impose such conditions as shall establish to the Company’s satisfaction that
the offer and sale of the Common Stock issuable upon the exercise of the Option
will not constitute a violation of the Act or any similar state act affecting
the offer and sale of the Common Stock. If the Common stock is issued in an
exempt transaction, the shares shall bear the following restrictive legend:

“These shares have not been registered under the Securities Act of 1933. No
transfer of the shares may be affected without an opinion of counsel to the
company stating that the transfer is exempt from registration under the Act and
any applicable state securities laws or that the transfer of the shares is
covered by an effective registration statement with respect to the shares.”



5.   Restrictions on Transfer. This Option may not be transferred, assigned,
pledged or hypothecated and shall not be subject to execution, attachment or
similar process. In the event the terms of this paragraph are not complied with
by the Director, or if the Option is subject to execution, attachment or similar
process, this Option shall immediately lapse and become null and void.   6.  
Anti-Dilution Provisions. If prior to expiration of the Option there shall occur
any change in the outstanding Common Stock of the Company by reason of any stock
dividend, stock split, combination or exchange of             shares, merger,
consolidation, recapitalization, reorganization, liquidation, or the like, and
as often as the same shall occur, than the kind and number of shares subject to
the Option or purchase price per share of Common Stock, or both, shall be
adjusted by the Stock Option Committee in such a manner as it may deem
equitable, the determination of which shall be binding and conclusive.   7.  
Acceptance of Provisions. The execution of this Agreement by the Director shall
constitute the Director’s acceptance of and agreement to all terms and
conditions of the Plan and this Agreement.

Page 3 of 4



--------------------------------------------------------------------------------



 



8.   Notices. All notices and other communications required or permitted under
the Plan and this Agreement shall be in writing and shall be given either by
(i) personal delivery or regular mail, in each case against receipt, or
(ii) first class registered or certified mail, return receipt requested or
(iii) FAX transmission. Any such communication shall be deemed to have been
given (i) on the date of receipt in the cases referred to in clauses (i) or
(iii) of the preceding sentence and (ii) on the second day after the date of
mailing in the cases referred to in clause (ii) of the preceding sentence. All
such communication to the Company shall be addressed to it, to the attention of
its Secretary or Treasurer, at its then principal office and to the Director at
his last address appearing on the records of the Company, or in each case, to
such other person or address as may be designated by like notice hereunder.   9.
  Miscellaneous. This Agreement and the Plan contain a complete statement of all
the arrangements between the parties with respect to their subject matter, and
this Agreement may not be changed except by writing executed by both parties.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey applicable to agreements made and to be performed
exclusively in New Jersey. The headings in this Agreement are solely for
convenience of reference and shall not affect its meaning or interpretation.

                  By:           Patrick My Ryan, President & CEO             

           

--------------------------------------------------------------------------------


Director
                       

           

--------------------------------------------------------------------------------


Acceptance Date
                       

Page 4 of 4